DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “wherein the sensors are located in each case at a free end of an extension extending from the ring-shaped carrier part, wherein the extensions are aligned perpendicularly or at least substantially perpendicularly to a plane defined by the carrier part, and wherein two sensors in each case define a signal path and the signal path comprises a component perpendicular to the plane defined by the carrier part” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-7 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorr US PATENT No.: US 5,277,070 discloses a transit time gas flow meter comprising a pair of transducers mounted at an oblique angle to gas flow in a duct for measuring the transit time of an ultrasonic pulse in both directions between the transducers and computer determines the difference between transit times as a however is silent on wherein the sensors are located in each case at a free end of an extension extending from the ring-shaped carrier part, wherein the extensions are aligned perpendicularly or at least substantially perpendicularly to a plane defined by the carrier part, and wherein two sensors in each case define a signal path and the signal path comprises a component perpendicular to the plane defined by the carrier part.
Rovner et al. PG. Pub. No.: US 2015/0377666 A1 discloses the flowtube assembly includes a tube extending from a first mounting flange to a second mounting flange. Each of the first and second mounting flanges has a pipe flange facing surface for mounting to a respective pipe flange. A coil chamber is disposed outside the tube, between the first and second mounting flanges. The coil chamber has at least one coil located inside that is configured to generate a magnetic field within the tube. A liner/electrode module is positioned within the tube and has a non-conductive liner, at least one electrode and at least one electrode conductor. The non-conductive liner extends from the first mounting flange to the second mounting flange. The at least one however is silent on wherein the sensors are located in each case at a free end of an extension extending from the ring-shaped carrier part, wherein the extensions are aligned perpendicularly or at least substantially perpendicularly to a plane defined by the carrier part, and wherein two sensors in each case define a signal path and the signal path comprises a component perpendicular to the plane defined by the carrier part.
Hedtke PG. Pub. No.: US 2015/0268111 A1 discloses a process gasket is provided which reduces the number of connections required to couple a process variable sensor to process fluid. In one example configuration, a process variable transmitter is coupled to a process fluid using a process gasket having at least one surface which is configured to form a seal with a face of a process fluid vessel. This allows the process gasket to be exposed to the process fluid through an opening in the process vessel face. The process gasket carries a process variable sensor which is configured to sense a process variable of the process fluid. The sensed process variable is provided to measurement circuitry which is used to provide an output related to the sensed process variable. The measurement circuitry may be formed integrally with the gasket, or may be a separate component spaced apart from the gasket, for example in a process variable transmitter. Further aspects and configurations are described below in more detail. In one example aspect, the embodiments set forth herein can advantageously use process penetrations that may already exist throughout however is silent on wherein the sensors are located in each case at a free end of an extension extending from the ring-shaped carrier part, wherein the extensions are aligned perpendicularly or at least substantially perpendicularly to a plane defined by the carrier part, and wherein two sensors in each case define a signal path and the signal path comprises a component perpendicular to the plane defined by the carrier part.
Mingwei CN 201110776 Y discloses a transducer for an electromagnetic flow-meter. An inner tube is disposed inside a liner tube and is fixedly connected to a pipeline for fluid to flow through, a casing covers the middle segment of the pipeline, two ends of the pipeline which penetrate out of the casing are respectively fixedly connected with a flange plate, one end of the flange plate is provided with an axial extension portion connected with the casing, the diameter of the axial extension portion is corresponding to the inner diameter of the casing, the flange plate is sleeved on the pipeline and is fixedly welded with the liner tube, the opening end of the inner tube extends outside the flange plate, the axial extension portion of the flange plate is inserted inside a space between the enclosed casing and the liner tube and inside the casing, and the axial extension portion of the flange plate is fixedly welded with the casing. The transducer for an electromagnetic flow-meter has the advantages that input amount for welding fixture and working capacity of welding can be reduced, and cost of production and management can be reduced, by modifying structure of the components and reducing quantity of the components and joints of the components, however is silent on wherein the sensors are located in each case at a free end of an extension extending from the ring-shaped carrier part, wherein the extensions are aligned perpendicularly or at least substantially perpendicularly to a plane defined by the carrier part, and wherein two sensors in each case define a signal path and the signal path comprises a component perpendicular to the plane defined by the carrier part.
Matsubara JP 05060586 A discloses an eddy generator is affixed to a main body and a recessed portion is provided along the direction of the axis of the eddy generator and eddy fluctuating pressure is introduced into the recessed portion from pressure introducing openings. A vibrating pipe comprising a pipe body having one end closed and a flange portion has its pipe body inserted into the recessed portion and fixed at one side to the inside of the recessed portion and a vibration transfer rod having one end 9a fixed by a fixing plate and being elastically supported near a supporting point by a plate spring is disposed within the vibrating pipe, and displacement corresponding to eddy fluctuation is detected by a sensor while the supporting point of a free end serves as a reference, however is silent on wherein the sensors are located in each case at a free end of an extension extending from the ring-shaped carrier part, wherein the extensions are aligned perpendicularly or at least substantially perpendicularly to a plane defined by the carrier part, and wherein two sensors in each case define a signal path and the signal path comprises a component perpendicular to the plane defined by the carrier part.
Lynnworth et al. US PATENT No.: US 6,330,831 B1 discloses an ultrasonic system employs a path through a fluid to determine fluid density by a differential reflection coefficient measurement of fluid impedance Z and a fluid sound speed c. Preferred configurations use clamp-on (external) transducers and combine ultrasonic measurements of flow velocity V over one or more paths, to obtain the mass flow rate. Z however is silent on wherein the sensors are located in each case at a free end of an extension extending from the ring-shaped carrier part, wherein the extensions are aligned perpendicularly or at least substantially perpendicularly to a plane defined by the carrier part, and wherein two sensors in each case define a signal path and the signal path comprises a component perpendicular to the plane defined by the carrier part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852